Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	These claim are renumbered as follows:
Claim 20 becomes Claim 1.
Claim 21 becomes Claim 2, which depends on claim 1; reads as “The process according to claim 1”. 
Claim 23 becomes Claim 3, which depends on claim 1; reads as “The process according to claim 1”.
Claim 24 becomes Claim 4, which depends on claim 1; reads as “The process according to claim 1”.
Claim 25 becomes Claim 5, which depends on claim 1; reads as “The process according to claim 1”.
Claim 26 becomes Claim 6, which depends on claim 1; reads as “The process according to claim 1”.
Claim 27 becomes Claim 7, which depends on claim 1; reads as “The process according to claim 1”.
Claim 28 becomes Claim 8, which depends on claim 1; reads as “The process according to claim 1”.
Claim 29 becomes Claim 9, which depends on claim 1; reads as “The process according to claim 1”.

Claim 31 becomes Claim 11, which depends on claim 10; reads as “The process according to claim 10”.
Claim 32 becomes Claim 12, which depends on claim 1; reads as “The process according to claim 1”.
Claim 33 becomes Claim 13, which depends on claim 1; reads as “The process according to claim 1”.
Claim 34 becomes Claim 14, which depends on claim 1; reads as “The process according to claim 1”.
Claim 35 becomes Claim 15, which depends on claim 3; reads as “The process according to claim 3”.
Claim 36 becomes Claim 16, which depends on claim 13; reads as “The process according to claim 13”.

Reasons for Allowance
3.	New claim 36 was added, which is supported at page 11, line 33-page 12, line 1, of the specification as originally filed. 
	Thus, no new matter is present.
	See Claim Amendment filed 01/12/2022.
4.	The claim objection set forth in paragraph 3 of the previous Office action mailed 10/14/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 
	See Claim Amendment filed 01/12/2022.
5.	The 112(b) rejection set forth in paragraph 4 of the previous Office action mailed 10/14/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 26 and 33 to provide the same with clarity, and cancelled claim 22.  Written descriptive support for amendment to claim 26 is found at pages 3 and 8, of the specification as originally filed.
	See Claim Amendment filed 01/12/2022.
	See also Pages 5-6 of Applicants’ Remarks filed 01/12/2022. 
6.	The obviousness type double patenting rejection based on the claims of US Patent 11,059,931 in view of Aplin et al. (US 6,657,028) set forth in paragraph 5 of the prior Office action mailed 10/14/2021 is no longer applicable and thus, withdrawn because the applicants provided a terminal disclaimer on 01/12/2022.
	See also Page 6 of Applicants’ Remarks filed 01/12/2022.
7.	The present claims are allowable over the prior art reference of record, namely, Southwick (US 5,612,407) and Aplin (US 6,657,028). 
8.	None of these references cited individually or in combination teaches or would have suggested the claimed specific process for the preparation of homopolymers or block copolymers of vinyl aromatic monomers by anionic polymerization. 
	Specifically, Southwick teaches a process for preparing water-based emulsion of an anionically polymerized acrylic monomer containing block copolymers involving the steps of anionic polymerization of conjugated diene hydrocarbons and vinyl aromatic monomers in the presence of a metal catalysts in a reactor with water and solvent, e.g., cyclohexane, to obtain a 
	However, Southwick fails to mention the steps of passing the polymer solution through a first filter, followed by feeding the polymer solution to a dispersing device to which water is added in a continuous or discontinuous mode, then feeding the polymer solution to buffer vessel, and finally feeding the continuously withdrawn polymer solution from the buffer vessel into a static mixer for impregnation by addition of further water, carbon dioxide, and one or more stabilizers, as required by claimed steps (ii)-(v).  Southwick also fails to mention no water is present in the first filter having a mesh size of 200-1500 µm and the flow rate of the polymer solution is 10-500 m2/h at a temperature of from 50-130 degrees Celsius as required by claimed step (ii), the dispersion device is a second filter having a mesh size of 200-1500 µm, a static mixer or a process flow part in which the characteristic length of the process flow part, the velocity, the density and the dynamic viscosity of the polymer solution are chosen in such a way that a transitional or turbulent flow with a Reynolds number above 2300 occurs; and water is added in amounts of 0.01-0.50 l/m3 polymer solution as required by claimed step (iii), and the flow rate of the additional water is more than 0.05 l/m3 polymer solution, and the flow rate of the carbon dioxide is more than 5 l/m3 polymer solution as required by claimed step (v), and pH of the water is in the range from 5-7 as required by claimed steps (iii) and (v).
	Aplin fail to remedy the deficiencies of Southwick.  Aplin only teaches a batch process for producing anionic styrenic polymer, which process comprises: A) charging a liquid saturated hydrocarbon diluent and an ether promoter into a reactor; and then B) either 1) (i) charging a saturated hydrocarbon solution of organolithium initiator into the reactor, in an amount to 
	Thus, Southwick alone or in combination with Aplin do not teach or would have suggested the claimed specific process for the preparation of homopolymers or block copolymers of vinyl aromatic monomers by anionic polymerization.
	Accordingly, claims 20-21 and 23-36 are deemed allowable over the prior art references of record.

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANNAH J PAK/Primary Examiner, Art Unit 1764